Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 22nd day of April, 2010 (“Effective Date”), by and between HELIX WIND, CORP., a Nevada corporation (“Helix” or “Company”), and SCOTT WEINBRANDT (“Executive”), and is made with reference to the following considerations and terms: I. Recitals. A.As of the February 1, 2008, Employee has been employed by Company in various capacities, and as of June 8, 2008 has been employed by Company as the President, and as of March 8, 2010 has been employed by the Company as the Chief Executive Officer. Employee and the Company have entered into an Employment Agreement dated June 1, 2008, as amended on January 26, 2009 (the “Previous Agreement”), and the Company and Executive desire for this Agreement to supersede and replace the Previous Agreement. B.To foster loyalty to the Company, to free Executive from any day-to-day concerns about job security with the Company, and to encourage Employee to devote his or her undivided attention and energy to furthering the interests of the Company, it is desirable that Executive shall have an employment contract with the Company, and that Executive shall thus have a greater expectation of either continuing employment or a compensating severance payment for a finite period into the future than Executive would have under a strictly at-will employment status with the Company. C.In light of the foregoing promises, and in consideration of the mutual covenants contained herein and other valuable consideration the receipt and sufficiency of which is hereby acknowledged, the Company and Executive (each individually, a “Party”, and collectively, the “Parties”) hereby agree as follows: II. Employment Term and Duties. A.Initial Term.Company agrees to employ Executive, and Executive hereby accepts such employment in accordance with the terms of this Agreement, commencing on the Effective Date and ending on the third year anniversary of the Effective Date (“Initial Term”), unless this Agreement is earlier terminated as provided herein. 1.Automatic Extensions.Unless terminated earlier, this Agreement shall be automatically extended for additional periods of three (3) years each (an “Additional Period”) at the end of the Initial Term and any Additional Period of this Agreement. The term of this Agreement shall include any Additional Period for which this Agreement has been automatically extended. 1 of 11 III. Duties and Responsibilities of Executive. A.Performance of Duties.Executive shall serve as the CEO & President of the Company and, as such, he shall perform all duties commonly incident to such office.Executive shall lead the company’s strategy and be the face of the company to the public working together with Officers of the company and the Board to manage and be responsible for all operational departments and strategic responsibilities related to the Company, including, without limitation, day to day responsibility for finance, HR, legal, sales, marketing, engineering, manufacturing, R&D, IS and IT reporting.Executive shall report to and perform such additional duties as may be designated by the Board of Directors (the “Board”).In addition, Executive shall also serve as Chairman of the Board of Directors of the Company, with an initial term of three (3) years.The Executive agrees to serve the Company faithfully and to the best of his ability, and to devote that amount of time, attention and effort to the Company which is necessary in order to satisfy the requests of the Board.The Executive further agrees (i) to use his best reasonable efforts to preserve intact the goodwill, customer relations and employee relations of Helix and (ii) to take such specified actions as the Company may reasonably request with respect to such customers and employees of Helix as the Company may identify.The Executive hereby confirms that he is under no contractual commitments inconsistent with his obligations set forth in this Agreement. B.Competitive Activities Prohibited.The Executive acknowledges that the Company has invested substantial time, money and resources in the development and retention of its Confidential Information (defined herein), customers, accounts and business partners, and further acknowledges that during the course of the Executive employment with the Company the Executive has had and will have access to the Company’s Confidential Information, and will be introduced to existing and prospective customers, accounts and business partners of the Company.The Executive acknowledges and agrees that any and all “goodwill” associated with any existing or prospective customer, account or business partner belongs exclusively to the Company, including, but not limited to, any goodwill created as a result of direct or indirect contacts or relationships between the Executive and any existing or prospective customers, accounts or business partners.Additionally, the parties acknowledge and agree that Executive possesses skills that are special, unique or extraordinary and that the value of the Company depends upon his use of such skills on its behalf.In recognition of this, the Executive covenants and agrees that during the operation of this Agreement, Executive shall not, without the prior written authorization of the Board, directly or indirectly, engage in any other activity which is directly competitive to the Company’s business in any existing or proposed geographic region.Nothing in this Agreement shall prevent Executive from engaging in any voluntary or for-profit activity within or outside the wind energy industry that is not competitive with Company. IV. Compensation. A.Base Salary, Accrued Compensation, and Signing Bonus.As compensation for all services rendered by the Executive under this Agreement, the Company shall pay to the Executive compensation comprising Base Salary and Accrued Compensation as follows: 1.Accrued Compensation.
